Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 9 July 1792
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia July 9th. 1792.

Information has been received that the Government of West Florida has established an Agent within the territory of the United States belonging to the Creek Indians, and it is even pretended that that agent has excited those Indians to oppose the marking a boundary between their district and that of the Citizens of the United States. The latter is so inconsistent with the dispositions to friendship and good neighborhood which Spain has always expressed towards us, with that concert of interest which would be so advantageous to the two nations, and which we are disposed sincerely to promote, that we find no difficulty in supposing it erroneous. The sending an agent within our limits we presume has been done without the authority or knowledge of your government. It has certainly been the usage, where one nation has wished to employ agents of any kind within the limits of another, to obtain the permission of that other, and even to regulate by convention and on principles of reciprocity, the functions to be exercised by such agents. It is not to a nation whose dominions are circumstanced as those of Spain in our neighborhood that we need develope the inconveniences of permitting reciprocally the unlicensed mission of agents into the territories of each other. I am persuaded nothing more is necessary than to bring the fact under the notice of your government in order to it’s being rectified, which is the object of my addressing you on this occasion; with every assurance that you will make the proper communications on the subject to your court, I have the honor to be, with Sentiments of perfect esteem and respect, Gentlemen, Your most obedient and most humble Servant

Th: Jefferson

